TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00624-CV



                                   Kasee King, Appellant

                                              v.

               Texas Department of Family and Protective Services, Appellee



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
 NO. D-1-FM-06-000930, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Kasee King no longer wishes to pursue her appeal and has filed a motion

to dismiss. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Ken Law, Justices B.A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: November 10, 2006